DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 11 is amended as follows:
11. (currently amended) An electronic battery tester for testing a storage battery comprising:
a first Kelvin connection configured to electrically couple to a first terminal of the battery;
a second Kelvin connection configured to electrically couple to a second terminal of the battery;
a forcing function configured to apply a time varying signal to the battery through the first and second Kelvin connections;
an electrical load assembly carried in the electronic battery tester configured to couple across the first and second terminals of the battery and draw a relatively large current therethrough, the electrical load assembly comprising: 

a housing and a cover which at least partially encloses the load wire; and 
an airflow passageway in the housing and the cover adjacent the load wire[[;]], wherein the housing supports the load wire and defines the air flow passageway along a length of the housing;
a fan positioned at one end of the coil arranged to provide airflow through the housing over the coil and along the air flow passageway in a direction parallel with an axis of the coil; 
a temperature sensor arranged to sense a temperature proximate the coil and configured to provide feedback to control the fan; and 
a microprocessor configured to test the storage battery as a function of a dynamic parameter measured through the first and second Kelvin connections in response to applied time varying signal and as a function of a response of the storage battery to the relatively large current drawn through the load resistance.

	Claim 16 has been amended by deleting --15-- on line one and inserting “11” in its place.

Authorization for this examiner’s amendment was given in an interview with Mr. Judson K. Champlin on March 2, 2021, in order to fix some minor informalities and make clear the elements that are part of the electronic battery tester as a whole and the electrical load assembly so as to place the application in condition for allowance.

Allowable Subject Matter
Claims 2-4, 8-14, and 16 are allowed.
In regard to claim 11, the prior art does not teach or render obvious 
an electrical load assembly carried in the electronic battery tester configured to couple across the first and second terminals of the battery and draw a relatively large current therethrough, the electrical load assembly comprising: a load wire providing an electrical load resistance, the load wire formed in a coil; a housing and a cover which at least partially encloses the load wire; and an airflow passageway in the housing and the cover adjacent the load wire, wherein the housing supports the load wire and defines the air flow passageway along a length of the housing; a fan positioned at one end of the coil arrange arranged to provide airflow through the housing over the coil and along the air flow passageway in a direction parallel with an axis of the coil; and a temperature sensor arranged to sense a temperature proximate the coil and used configured to provide feedback to control the fan in combination as claimed with the rest of the elements of the claim.
	Claims 2-4, 8-10, 12-14, and 16 further limit allowable claim 11, and, therefore, are also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266.  The examiner can normally be reached on 9am-5pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFF W NATALINI/Primary Examiner, Art Unit 2896